..
\

     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 of 1   (_(J

                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                          V.                                                   (For Offenses Committed On or After November 1, 1987)


                            Jesus Grijalva-Murillo                                             Case Number: 3:20-mj-20126

                                                                                               Marc Xavier Car os
                                                                                               Defendant's Attorney


     REGISTRATION NO. 93793298                                                                                                        JAN 21 2020
     THE DEFENDANT:                                                                                                             i.....--··~·-··--
                                                                                                                    c1.Elli< Li$ rnSTrHCr COURT
      IZl pleaded guilty to count(s),--:;-l_o_f_C_o_m_cp_la_i_nt_ _ _ _ _ _~-----ijsi.io:u~T~H~~,;,R~N'.;:r;:,1::1.n;:·R~li.;;::'';:1:;:)F';:c;::A;:L~1FfiO~RN/l.!J'.JA
      •   was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                                          Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                1

      D The defendant has been found not guilty on count(s)
                                                                                     -------------------
      •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of/

                                  XTIMESERVED                                            • ________ days
      IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesday, January 21, 2020



     Receive~P-          C) 71)2)\..,.,i,{
                    DUSM

                                                                                            UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                    3:20-mj-20126
